Case 1:21-cv-07534-JGK Document5 Filed 09/15/21 Page 1 of 4
Case 1:21-cv-07534-JGK Document 4 Filed 09/14/21 Page 1 of 4

H | p tS ROPES & GRAY LLP
1211 AVENUE OF THE AMERICAS
NEW YORK, NY 10036-8704

i f HY WWW.ROPESGRAY.COM

     

September 14, 2021 ' Th Filko Prugo
P APPLICATION GRANTED Roe opay LLP
a S° ORDERED 1211 Avenue of the Americas
So ! yo New York, NY 10036-8704
« Le LM AYP T +1919 S06 9727

t

 

‘La, |

Byecr |” at G. Koelll, U.S.Du.

The Honorable John G. Koeltl

United States District Court for the Southern District of New York
Daniel Patrick Moynihan

United States Courthouse

500 Pearl St., Room 1330

New York, NY 10007

Re: Sarepta Therapeutics, Inc. et al. v. BioMarin Leiden Holding BY et al., 1:21-cv-7534:
Request to Maintain Sealing Order

Dear Judge Koeltl:

As set forth in more detail in the Complaint, Plaintiffs Sarepta Therapeutics, Inc. and
International Holdings Two, Inc. (collectively, “Plaintiffs” or “Sarepta”) bring this action for
declaratory and monetary relief against BioMarin Leiden Holding BV, BioMarin Nederlands BV, and
BioMarin Technologies BV (collectively, “Defendant” or “BioMarin”). Plaintiffs’ claims arise from
Defendant's breach of a license agreement executed by Plaintiffs and Defendant on July 17, 2017, as
amended on April 14, 2019 (collectively, the “Agreement,” and the April 14, 2019 amendment, the
“Amendment”), Because this confidential Agreement contains highly sensitive business information,
Plaintiffs moved, prior to commencing this action and pursuant to Federal Rule of Civil Procedure
5,2(d), for leave to file a redacted complaint and to file an unredacted complaint under seal, including
with respect to the exhibits attached thereto. See 1:21-mc-742, Dkt. No. | (Sept. 8, 2021). On
September 8, 2021, the Honorable Analisa Torres granted Plaintiffs’ motion. See 1:21-mc-742, Dkt.
No, 3 (the “Sealing Order”), On September 9, 2021, Plaintiffs filed the redacted and unredacted
Complaint as set forth in the Sealing Order. Because the Sealing Order provides that the documents
shall remain sealed only until September 15, 2021 unless a party moves to keep the seal in piace,
Plaintiffs submit this letter motion respectfully requesting that the unredacted complaint and exhibits
remain under seal.!

 

' While the Sealing Order and Plaintiffs’ redacted and unredacted Complaints and exhibits thereto
have previously been submitted to this Court as set forth in the Sealing Order, the documents are
attached to this letter motion for reference. The Sealing Order is attached as Exhibit 1, the redacted
Complaint and exhibits thereto are attached as Exhibit 2, and the unredacted complaint and exhibits
thereto are attached as Exhibit 3.

 
Case 1:21-cv-07534-JGK Document 5 Filed 09/15/21 Page 2 of 4
Case 1:21-cv-07534-JGK Document 4 Filed 09/14/21 Page 2 of 4

While there is a “a common law presumption in favor of permitting public access to judicial
documents,” courts “balance[] this common law presumption of access against competing
comparisons.” GoSMILE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649
(S.D.N.Y, 2011). These competing concerns often include protecting a party’s confidential research
and development and financial information. See Capri Sun GmbH v. Am. Beverage Corporation;
2021 WL 3036589, at *2 (S.D.N.Y. July 16, 2021) (“Courts commonly find that documents that
contain trade secrets, confidential research and development information, marketing plans, revenue
information, pricing information, and the like satisfy the sealing standard.”) (quoting Kewazinga
Corp. v. Microsoft Corp., No. 1:18-CV-4500-GHW, 2021 WL 1222122, at *3 (S.D.N-Y. Mar. 31,
2021)); Nixon v. Warner Comme’ns, Inc., 435 U.S. 589, 598 (1978) (noting that “courts have
refused to permit their files to serve as . . . sources of business information that might harm a
litigant’s competitive standing”).

The limited redactions that Plaintiffs have made pursuant to the Sealing Order—three
sentences in the Complaint and certain highly confidential provisions in the Agreement and
Amendment that have previously been redacted in regulatory filings—are justified by the
competitive harm that public disclosure would cause Plaintiffs. The sentences that Plaintiffs
redacted in the Complaint concern highly confidential information about the precise amount of
royalty payments made to Defendant. Such sensitive financial information is properly filed under
seal. See Brandon v. NPG Recs., Inc., 2020 WL 2086008, at *11 (S.D.N.Y. Apr. 30,

2020), aff'd, 840 F. App’x 605 (2d Cir. 2020) (granting a motion to seal certain documents that
included licensing negotiations about “specific royalty and {ump sum payment rates”). These
redactions are also appropriate because they are limited in scope and narrowly tailored. See, e.g.,
Playtex Prod., LLC v. Munchkin, Inc., 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016)
(“Because Plaintiffs’ request is narrowly tailored, and because Plaintiffs’ privacy interests and the
likely harm they may suffer if this ‘highly proprietary material’ is revealed to their competitors
outweigh the presumption of public access, the Court authorizes the sealing of the redacted
statements.”).

The redactions to the Agreement and Amendment, Exhibits 1 and 2 to the Complaint,
respectively, are also limited in scope and intended to protect sensitive business information. Both
of these documents were previously filed in redacted form with the Securities and Exchange
Commission (“SEC”): the Agreement was filed as Exhibit 10.8 to Sarepta Therapeutic, Inc.’s
August 3, 2017 quarterly report “10-Q”? and the Amendment was filed as Exhibit 10.1 to Sarepta
Therapeutic, Inc.’s August 7, 2019 quarterly report “10-Q.”” Plaintiffs have filed the same redacted
versions of those documents here. The limited redactions to the Agreement and Amendment protect
sensitive intellectual property and financial information, including detailed descriptions of the

 

? The August 3, 2017 quarterly report is available at
httns://www.sec.gov/Archives/edgar/data/0000873303/000 156459017015393/srpt-

10q_20170630.btm.
3 The August 7, 2019 quarterly report is available at

https://www.sec.gov/ix?doc=/Archives/edgar/data/0000873303/00015645901903003 S/srpt-
16q_20190630.htm.

 

 

 
Case 1:21-cv-07534-JGK Document 5 Filed 09/15/21 Page 3 of 4
Case 1:21-cv-07534-JGK Document 4 Filed 09/14/21 Page 3 of 4

chemical makeup of proprietary products, the parties’ intellectual property portfolios, and the
calculation of net sales on which Plaintiffs’ royalty payments to Defendant are made. Plaintiffs’
interest in maintaining the confidentiality of these documents outweighs the public interest in their
disclosure. See Playtex Prod., 2016 WL 1276450, at *11 (granting a motion to redact information
in briefs and exhibits related to “sales and revenue” and “research and development for new
products” on the grounds that “Plaintiffs would be competitively harmed if they were revealed”),
GoSMiLE, Inc., 769 F. Supp. 2d at 649 (granting motion to seal “proprietary material concerning
the defendants’ marketing strategies, product development, costs and budgeting” because “the
privacy interests of the defendants outweigh the presumption of public access ....”). Like the
redactions in the Complaint, the redactions to the Agreement and Amendment are also appropriate
because they are natrowly tailored to preserve public access to the extent possible. See Playtex
Prod., 2016 WL 1276450, at * £1.

Accordingly, Plaintiffs respectfully request that the Court grant Plaintiff's request to keep
the seal in place as set forth in the Sealing Order.
Respectfully submitted,

/s/ Filko Prugo
Filko Prugo

 

 
Case 1:21-cv-07534-JGK Document 5 Filed 09/15/21 Page 4 of 4
Case 1:21-cv-07534-JGK Document4 Filed 09/14/21 Page 4 of 4

CERTIFICATE OF SERVICE
I, Filko Prugo, hereby certify that on September 14, 2021, the foregoing letter motion was
served via electronic mail and regular mail upon Defendant’s counsel:

Jason G. Winchester, Esq.
Jones Day

77 West Wacker, Suite 3500
Chicago, IL 60601-1692
jgwinchester@jonesday.com

Executed on September 14, 2021

/s/ Filko Prugo
Filko Prugo

 

 
